DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 23-42 are currently pending and under examination.

Drawings
The drawings are objected to because the Figure numbering appears at the top of the drawing where the title should be and it makes the drawings confusing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains a paragraph number and also is not on a piece of paper on its own. There is additional bold text on the paper with the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of Claim 41 are rendered uncertain by the phrase “wherein said subject is administering an anti- BPH agent with said add-on therapy” because the subject in claim 38, from which the claim originally depends is being administered the formulation/taking the formulation himself, not actively administering the formulation to someone else, which is how this claim limitation reads. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (A*, 2006/0134241A1), as evidenced by uMooze (U), in view of “Benign Prostatic Hyperplasia (BPH) Treatments Review” (V).
Wang teaches a composition comprising Astragalus membranaceus extract (which inherently contains the ingredients of claims 24-26) and soy isoflavones (which inherently contain daidzein and genistein, since these are isoflavones of soy)(which reads on an extract of Glycine max) for treating prostatic hyperplasia, wherein the ratio of the Astragalus membranaceus extract and soy isoflavones is 1:2, 2:1 or 5:1 (See claim 1), wherein the Astragalus membranaceus extract contains amino acid, polysaccharides, saponins, and flavonoids (See “Summary of the Invention”).   Wang further teaches that the extract of Astragalus membranaceus is dried (See e.g. paragraph 0044) and contains polysaccharides, flavonoids, amino acids and saponins and that Astragalus membranaceus extract and soy isoflavones are effective for suppressing the symptoms of prostatic hyperplasia (See e.g. paragraph 0030).
Although Wang does not teach that the composition has the instantly claimed properties of claims 34-46, the claimed functional properties are inherent to the preparation taught by Wang because the ingredients taught by Wang are one and the same as disclosed in the instantly claimed invention of Applicant.  Further, uMooze teaches that the combination of Astragalus membranaceus extract and soy isoflavones are effective for improving urinary flow, decreasing frequent night urination, and supporting prostate health (please note that the Wang patent is the same formulation as uMooze).  Thus, the composition taught by Wang inherently has the same functions and properties as those claimed in claims 34-46.  
 “Benign Prostatic Hyperplasia (BPH) Treatments Review” teaches that doxazosin, tamsulosin, terazosin, silodosin, alfuzosin, dutasteride and finasteride are all medications for treating BPH (See page 1).
It would have been obvious to modify the composition taught by Wang by combining Astragalus membranaceus powder and soy isoflavones with doxazosin and tamsulosin because at the time the invention was made, it was known that Astragalus membranaceus powder, soy isoflavones, doxazosin and tamsulosin are all effective ingredients for treating BPH as clearly taught by the above references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that Astragalus membranaceus powder, soy isoflavones, doxazosin and tamsulosin are all effective ingredients for treating BPH, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Thus, an artisan of ordinary skill would reasonably expect that combining Astragalus membranaceus powder, soy isoflavones, doxazosin and tamsulosin would provide an even more effective composition for treating BPH. This reasonable expectation of success would motivate the artisan to combine Astragalus membranaceus powder, soy isoflavones, doxazosin and tamsulosin to provide an even more effective composition for treating BPH based upon the beneficial teachings of the above references.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over “NIH US National Library of Medicine ClinicalTrials.gov” (W), in view of “Benign Prostatic Hyperplasia (BPH) Treatments Review” (V).
NIH US National Library of Medicine ClinicalTrials.gov teaches a composition consisting of dried Astragalus membranaceus (which inherently contains the ingredients of claims 24-26) and soy isoflavones (which inherently contain daidzein and genistein, since these are isoflavones of soy) in a ratio of 480:20 (24:1) to improve BPH as an add-on therapy (See e.g. pages 3-4).
 “Benign Prostatic Hyperplasia (BPH) Treatments Review” teaches that doxazosin, tamsulosin, terazosin, silodosin, alfuzosin, dutasteride and finasteride are all medications for treating BPH (See page 1).
Although NIH US National Library of Medicine ClinicalTrials.gov and  “Benign Prostatic Hyperplasia (BPH) Treatments Review” does not teach reducing prostate volume, reducing the severity of BPH and improving urine flow rate, the claimed functional properties are intrinsic to the preparation taught by the above references because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by the above references are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the ingredients taught by the above references intrinsically have the instantly claimed functional effects.
It would have been obvious to modify the composition taught by NIH US National Library of Medicine ClinicalTrials.gov by combining Astragalus membranaceus powder, soy isoflavones, wherein the isoflavones can be genistein and daidzein, with doxazosin and tamsulosin for treating BPH because at the time the invention was made, it was known that Astragalus membranaceus powder, soy isoflavones, doxazosin and tamsulosin are all effective ingredients for treating BPH as clearly taught by the above references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that Astragalus membranaceus powder, soy isoflavones, doxazosin and tamsulosin are all effective ingredients for treating BPH, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Thus, an artisan of ordinary skill would reasonably expect that combining Astragalus membranaceus powder, soy isoflavones, doxazosin and tamsulosin would provide an even more effective composition for treating BPH. This reasonable expectation of success would motivate the artisan to combine Astragalus membranaceus powder, soy isoflavones, doxazosin, and tamsulosin to provide an even more effective composition for treating BPH based upon the beneficial teachings of the above references.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the claims are directed to a composition for treating benign prostatic hyperplasia (BPH) in a subject comprising a specific herbal mixture consisting of an extract or powder of Astragalus membranaceus, and an extract or powder of Glycine max in a ratio of not more than 24:1 by weight; and an anti-BPH agent, wherein the anti-BPH agent is tamsulosin or doxazosin, or its pharmaceutical salt, or solvate thereof. Applicant further argues that the herbal mixture is limited to be consisting of an extract or powder of two herbs, Astragalus membranaceus, and Glycine max in a ratio of not more than 24:1 by weight and that it is known in the art that a different ratio of a herbal mixture provides different biological effect. Applicant further argues that the benefit of soy foods (such as Glycine max) include protection against coronary heart disease (CHD), certain forms of cancer, especially breast and prostate cancer, and osteoporosis, and the alleviation of hot flashes and that None of the above herbs individually has the effect to treat BPH. Applicant further argues that the most closely related reference, cited by the Examiner, is the reference disclosing uMooze, which is an herbal mixture of Astragalus membranaceus, and soy isoflavone in a ratio of 4:1 with functions of improving urinary flow, decreasing frequent night urination, and supporting prostate health. Thus, the claimed herbal mixture is different from the cited reference ingredient since the Examiner does not provide any evidence that the claimed herbal mixture, which has a significantly different ratio of the two herbs, would have or could have the same biological effect described in the cited reference uMooze.  Applicant further argues that the claimed composition comprising a particular herbal mixture different from the cited reference mixture with tamsulosin or doxazosin is markedly different from the alleged closest naturally occurring counterpart, Astragalus membranaceus, or Glycine max based on the provide biological effect discussed below and it is important to recognize that (as in Example 1) Composition 1 used in the clinical trial contains containing Astragalus membranaceus extracts and Glycine max in the ratio of 960:40 in one 500 mg tablet, that does not have the same ratio as in the cited reference, uMooze (4:1 ratio). Applicant further argues that in the clinical trial results of Example 2, such as in paragraph [00146], "it can be concluded that mean difference of prostate volume after [Composition 1] add-on therapy at endpoint visit (56th day) from baseline had a larger decrease tendency compared with placebo add-on therapy [i.e., no addition of the claimed herbal mixture]” and suggests a synergistic effect when the claimed specific herbal mixture consisting of an extract or powder of Astragalus membranaceus, and an extract or powder of Glycine max in a ratio of not more than 24:1 by weight, is used in combination with tamsulosin or doxazosin, or its pharmaceutical salt, or solvate thereof. 
However, this is not found persuasive because both Astragalus membranaceus and Glycine max extract are known to be effective for treating BPH.  Combining an additional ingredient for treating BPH does not provide anything markedly different from the properties that are naturally occurring in Astragalus membranaceus and Glycine max extract that are respectively found in Astragalus membranaceus plants and Glycine max plants.  Further, it is expected that modifying the amount of one ingredient to another that are known for the same purpose would provide different efficacy, since each individual ingredient has its own individual response curve and efficacy.  There is a point when the amount of each ingredient reaches a plateau for efficacy. It is routine, well understood and conventional to combine ingredients together for the same purpose and is expected that the combination will be more effective than each ingredient on its own. It should be respectfully noted that Applicant has not provided a controlled study.  The studies are comparing UMOOZE to a placebo but not of each of the ingredients of UMOOZE to the individual ingredients.  A showing of synergy requires that there is something unexpected at a particular ratio of ingredients by comparing a larger amount of each individual ingredient in relation to a smaller amount in combination with the additional ingredient, as an example. Simply comparing one formulation to a placebo (particularly as the placebo appears to be the subject’s own medication) is not enough to demonstrate synergism.  Therefore, the rejection is maintained for the reasons of record and the reasons set forth herein.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699